United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Union, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1767
Issued: March 15, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 19, 2018 appellant filed a timely appeal from a July 12, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a left upper
extremity condition causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On March 24, 2018 appellant, then a 57-year-old transportation security explosives
specialist, filed an occupational disease claim (Form CA-2), alleging that he developed
1

5 U.S.C. § 8101 et seq.

“occupational duties stress caused extensive medical issues” due to factors of his federal
employment. He indicated that he first became aware of his condition and first realized it was
caused or aggravated by his federal employment on February 17, 2017. Appellant did not stop
work.
By development letter dated May 25, 2018, OWCP advised appellant of the deficiencies
of his claim and afforded him 30 days to submit additional evidence and respond to its inquiries.
In response, appellant submitted medical reports dated March 28, April 16, and May 8,
2018 from Dr. David R. Gentile, a Board-certified orthopedic surgeon, who diagnosed left
shoulder pain, left shoulder osteoarthritis, left radial neuritis, left cervical radiculopathy, and left
cubital tunnel syndrome. Dr. Gentile indicated that appellant had a preexisting history of cervical
symptoms which were unchanged with his onset of shoulder pain and also noted that he had
previously undergone left shoulder surgeries in 1994 and 2013 and was status post left shoulder
rotator cuff repair, glenohumeral debridement, and subacromial decompression. He related that
appellant’s left shoulder symptoms had been present since October 2016 and became worse in
October 2017 after “moving equipment at work.” Appellant reported difficulty with overhead
activity and weakness with gripping and lifting, which caused him to shake. He was experiencing
constant numbness over the back of his thumb and hand during the day. Physical examination
findings showed that appellant did shake with range of motion (ROM) exercises and muscle
testing. Appellant had incomplete active ROM and demonstrated a painful arc from 90 through
120 degrees with forward flexion. He had positive impingement and reinforcement signs and there
was increased tenderness on resisted rotator cuff activity without weakness. Dr. Gentile opined
that, at this point, appellant had shoulder symptoms on the basis of glenohumeral arthritis
following rotator cuff surgery with an intact rotator cuff with some associated atrophy. He further
opined that appellant’s history of C5-6 radiculopathy “may be contributing to his arm symptoms.”
In a narrative statement dated June 7, 2018, appellant alleged that his injury was caused
over a long period of time, the extent of which was not discovered until March 2018. He indicated
that over a period of years he was required to lift and move large and heavy Pelican cases onto
high shelves which damaged his shoulder. Appellant stated that, when he was initially injured in
2013, he was told by his supervisor, M.W., that since he had been wounded in military service, he
could not file a claim for FECA benefits. He asserted that when he was injured again, he had been
out of the Navy for 14 years. Appellant stated that he first noticed problems with his left shoulder
in April 2016 and that his condition was consistent and ongoing.
On June 11, 2018 the employing establishment controverted appellant’s claim, arguing that
appellant had exhibited a lack of candor in statements made to his supervisor on numerous
occasions and submitted no corroborative statements in regard to his claim. It reported that in
April 2017, appellant was reassigned to administrative duties, provided with a private office, and
daytime Monday to Friday work hours. All of appellant’s leave requests during his administrativeduty assignment through his retirement were approved as requested. The employing establishment
also submitted copies of appellant’s position description.
By decision dated July 12, 2018, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish causal relationship between the diagnosed
conditions and factors of his federal employment.

2

LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including the fact that the individual is an employee of the United States within the meaning of
FECA, that the claim was filed within the applicable time limitation of FECA, that an injury was
sustained in the performance of duty as alleged, and that any specific condition or disability for
which compensation is claimed is causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.5 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.6
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.7
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left upper
extremity condition causally related to the accepted factors of his federal employment.
Appellant identified the factors of employment that he believed caused his conditions,
including lifting and moving large and heavy Pelican cases at work, which OWCP accepted as
factual. However, in order to establish a claim that he sustained an employment-related injury, he
2

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

3

A.D., Docket No. 17-1855 (issued February 26, 2018); Gary J. Watling, 52 ECAB 357 (2001).

4
See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
5

G.N., Docket No. 18-0403 (issued September 13, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

K.V., Docket No. 18-0723 (issued November 9, 2018); Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler,
45 ECAB 365 (1994).
7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

must also submit rationalized medical evidence which explains how his medical conditions were
caused or aggravated by the implicated employment factors.8
In his reports, Dr. Gentile diagnosed left shoulder pain, left shoulder osteoarthritis, left
radial neuritis, left cervical radiculopathy, and left cubital tunnel syndrome. He related that
appellant had preexisting left shoulder symptoms which had been present since October 2016 and
became worse in October 2017 after “moving equipment at work.” Dr. Gentile noted that
appellant had previously undergone left shoulder surgeries in 1994 and 2013 and opined that
appellant’s current left shoulder symptoms were due to his glenohumeral arthritis following rotator
cuff surgery, with an intact rotator cuff with some associated atrophy. He further opined that
appellant had a prior history of cervical symptoms which were unchanged with his onset of
shoulder pain and his history of C5-6 radiculopathy “may be contributing to his arm symptoms.”
It remains unclear whether appellant’s left upper extremity condition was the result of a preexisting
condition or caused by his occupational employment duties. A well-rationalized opinion is
particularly warranted when there is a history of preexisting condition.9 The Board finds that
Dr. Gentile failed to provide sufficient medical rationale explaining how lifting and moving
Pelican cases at work either caused or contributed to appellant’s diagnosed conditions and
therefore, is of limited probative value.10
Dr. Gentile’s opinion was based on temporal correlation. However, the Board has held
that neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.11 Dr. Gentile did not otherwise sufficiently
explain the reasons why diagnostic testing and examination findings led him to conclude that
appellant’s employment factors caused or contributed to the diagnosed conditions. Moreover, the
Board finds that the diagnosis of “left shoulder pain” is a description of a symptom rather than a
clear diagnosis of the medical condition.12 Thus, the reports from Dr. Gentile are insufficient to
establish that appellant sustained an employment-related injury.
As appellant has not submitted rationalized medical evidence to sufficient support his claim
that he sustained an injury causally related to the accepted employment factors, he has failed to
meet his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

8

A.C., Docket No. 08-1453 (issued November 18, 2008).

9

T.M., Docket No. 08-0975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

10

See James Mack, 43 ECAB 321 (1991).

11

E.J., Docket No. 09-1481 (issued February 19, 2010).

12

P.S., Docket No. 12-1601 (issued January 2, 2013); C.F., Docket No. 08-1102 (issued October 10, 2008).

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left upper
extremity condition causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the July 12, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 15, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

